Ho opinion. Lazansky, P. J., Hagarty, Johnston and Close, JJ., concur; Taylor, J., dissents and votes to reverse the order on the law and to deny the motion on the ground that upon the undisputed proofs, Johannes Kaiv was in legal effect a managing agent of the defendant bank, a foreign corporation organized and existing under the laws of the Republic of Estonia, within the purview of Civil Practice Act, section 229. Service of the summons and complaint upon him, therefore, was sufficient to give the court jurisdiction of the defendant m personam.